Citation Nr: 0919577	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  08-09 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include dermatitis and eczema, claimed as secondary to Agent 
Orange exposure.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel






INTRODUCTION

The Veteran had active military service from May 1964 to 
March 1968.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2007 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas.                 

In the Veteran's substantive appeal (VA Form 9), dated in 
March 2008, he indicated that he desired a hearing at the RO 
before a decision review officer.  However, by correspondence 
from the Veteran to the RO, received in May 2008, the Veteran 
withdrew his request for a local hearing and requested that 
his case be forwarded to the Board.


FINDING OF FACT

A skin disorder, to include dermatitis and eczema, was not 
manifested during the Veteran's active duty service or for 
many years thereafter; there is no competent evidence of 
record of a nexus between the Veteran's skin disorder, to 
include dermatitis and eczema, and service, to include 
claimed in- service Agent Orange exposure.  


CONCLUSION OF LAW

A skin disorder, to include dermatitis and eczema, was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the October 
2006 and December 2006 letters sent to the Veteran by the RO 
adequately apprised him of the information and evidence 
needed to substantiate the claim.  The RO thus complied with 
VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.   

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in October and December 2006 fulfills the provisions of 
38 U.S.C.A. § 5103(a).  That is, the Veteran received notice 
of the evidence needed to substantiate his claim, the avenues 
by which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 394, 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) 
(Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).         

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the Veteran prior to the 
December 2007 RO decision that is the subject of this appeal 
in its October and December 2006 letters.  With respect to 
the Dingess requirements, the Veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate the claim, as well as the type of evidence 
necessary to establish a rating or effective date of an award 
(see letter from RO, dated in October 2006), and such notice 
was provided prior to the initial decision of the RO.  See 
Dingess, supra.  Accordingly, the RO provided proper VCAA 
notice at the required time.

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence.  In regard to the Veteran's 
contention that he served in Vietnam, the RO requested that 
the National Personnel Records Center (NPRC) furnish the 
dates of the Veteran's service in Vietnam.  The NPRC 
responded in October 2006 that there was no evidence in the 
Veteran's file to substantiate any service in the Republic of 
Vietnam.  The RO also requested the Veteran's military 
(combat) pay records from the Defense Finance and Accounting 
Service (DFAS) in Denver, Colorado.  However, in December 
2007, the DFAS-Denver Records Management Office responded 
that they were unable to locate any pay records for the years 
1964 to 1968.     

In regard to an examination, the Veteran did not receive a VA 
examination for the purposes of deciding this claim, 
apparently because the RO did not deem such an opinion or 
examination to be "necessary" to render its decision on the 
claim.  See 38 U.S.C.A. § 5103A(d)(1); accord 38 C.F.R. 
3.159(c)(4).  38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 
3.159(c)(4) require the Secretary to treat an examination or 
opinion as being necessary to make a decision on a claim if, 
taking into consideration all information and law or medical 
evidence (including statements of the veteran), there is 
"(1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim."  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4); see Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 
(Fed. Cir. 2005) (discussing provisions of 38 U.S.C.A. § 
5103A(d)); Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1354-56 (2003) (discussing provisions 
of 38 C.F.R. § 3.159(c)(4) and upholding this section of the 
regulation as consistent with 38 U.S.C.A. § 5103A(d)).  An 
affirmative answer to these elements results in a necessary 
medical examination or opinion; a negative response to any 
one element means that the Secretary need not provide such an 
examination or solicit such an opinion.  See McLendon, supra, 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

In this case, the Veteran's service treatment records are 
negative for any complaints or findings of a skin disorder, 
to include dermatitis and eczema, and there is no evidence of 
a diagnosis of a skin disorder until many years post- 
service.  In addition, there is no competent opinion that 
links a currently diagnosed skin disorder, to include 
dermatitis and eczema, to his period of service.  Moreover, 
since the Veteran did not serve in Vietnam, exposure to 
herbicides is not presumed.  Under these circumstances, the 
Board finds that VA has no duty to provide an examination or 
medical opinion.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159(c)(4)(2008).  See also McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. Principi, 326 
F.3d 1381, 1384 (Fed. Cir. 2003).

Based on the foregoing, it is the Board's determination that 
the VA fulfilled its VCAA duties to notify and to assist the 
Veteran, and thus, no additional assistance or notification 
was required.  The Veteran has suffered no prejudice that 
would warrant a remand, and his procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. 384.

II.  Pertinent Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  
38 C.F.R. § 3.303; see also, e.g., Voerth v. West, 13 Vet. 
App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. §§ 3.307(a)(6), 3.313 (2008).





III.  Factual Background

The Veteran's DD Form 214, Armed Forces of the United States 
Report of Transfer or Discharge, shows that he served in the 
United States Air Force from May 1964 to March 1968, with 
nine months and 21 days of foreign and/or sea service.  His 
Military Occupational Specialty (MOS) was as a vehicle 
operator, and he received the National Defense Service Medal 
(NDSM) and the Air Force Good Conduct Medal (AFGCM).  The 
Veteran's personnel records show that beginning in April 
1967, he was assigned to the "95th Trans. Sq." at Goose Air 
Force Base in Labrador, Canada.   

The Veteran's service treatment records are negative for any 
complaints or findings of a skin disorder, to include 
dermatitis and eczema.  In February 1968, the Veteran 
underwent a separation examination.  At that time, in 
response to the question as to whether he had ever had or if 
he currently had skin diseases, the Veteran responded "no."  
The Veteran's skin was clinically evaluated as "normal."  

VA Medical Center (VAMC) outpatient treatment records, dated 
from July 2003 to August 2006, show that in July 2003, the 
Veteran was treated for a recurrent rash.  The Veteran stated 
that in January 2003, he suffered a chemical burn at work 
which "made his body allergic to everything."  He indicated 
that he developed a rash which started on his face and scalp 
and migrated to his arms and hands.  According to the 
Veteran, soap made his skin burn and wearing clothes caused 
him to develop a contact rash.  The assessment was eczema.  
The Veteran was seen again in July 2003 for his pruritic 
rash.  He stated that he had flare-ups of his rash when he 
was at work and was exposed to cleaning supplies/agents.  The 
Veteran had cleared completely in the past with avoidance of 
work.  He treated his flare-ups with intramuscular (IM) and 
topical steroids.  The physical examination of the Veteran's 
chest, lower back, buttocks, dorsal forearms, and anterior 
thighs revealed confluent lichenified slightly excoriated 
plaques.  Examination of the Veteran's digits showed scaly, 
hyperkerototic plaques on the lateral surfaces.  The 
impression was of allergic contact dermatitis given the 
history of recurrent flare-ups while exposed to certain 
products, as well as complete clearing while away from work.  
The remaining records show intermittent treatment for the 
Veteran's dermatitis.  

Private medical records reflect that in December 2003, the 
Veteran was hospitalized for his diagnosed diabetes mellitus.  
Upon admission, it was noted that the Veteran had dermatitis 
for which he took steroids.     

In August 2006, the Veteran filed a claim for service 
connection for a skin disorder, to include eczema.  At that 
time, he stated that he was exposed to Agent Orange while 
serving in Vietnam.  Specifically, he indicated that he had 
to unload Agent Orange from aircrafts for "shipping and use 
in Vietnam."  In a subsequent statement from the Veteran, 
dated in October 2006, he stated that he had served in 
Vietnam from June to September 1966.  The Veteran reiterated 
his contention that while he was stationed in Vietnam, he had 
to load and unload herbicides, including Agent Orange, from 
aircrafts.  He also reported that he was aboard aircrafts 
that transported the herbicides.  The Veteran maintained that 
due to his exposure to Agent Orange, he developed a skin 
disorder.     

In October 2006, the RO requested that the NPRC furnish the 
dates of the Veteran's service in Vietnam.  The NPRC 
responded that there was no evidence in the Veteran's file to 
substantiate any service in the Republic of Vietnam.  

In March 2007, the RO requested the Veteran's military 
(combat) pay records from the DFAS in Denver, Colorado.  
However, in December 2007, the DFAS-Denver Records Management 
Office responded that they were unable to locate any pay 
records for the years 1964 to 1968.   


IV.  Analysis 

In this case, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for a skin disorder, to include dermatitis and 
eczema, claimed as secondary to Agent Orange exposure.  The 
Veteran's service treatment records, to include his February 
1968 separation examination report, are negative for any 
complaints or findings of a skin disorder, to include 
dermatitis and eczema.  The first evidence of record of a 
diagnosis of a skin disorder is in July 2003, over 35 years 
after the Veteran's separation from the military.  With 
respect to negative evidence, the Court has held that the 
fact that there was no record of any complaint, let alone 
treatment, involving the veteran's condition for many years 
could be decisive.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub. nom. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000), [it was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints]; see also Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) ["negative evidence" could be 
considered in weighing the evidence].  In addition, there is 
no medical evidence of record linking the Veteran's skin 
disorder, to include dermatitis and eczema, to his period of 
active military service.

The Veteran asserts that his current skin disorder, diagnosed 
as dermatitis and eczema, was caused by exposure to Agent 
Orange while on active duty.

The Board recognizes the Veteran's contention that he served 
in Vietnam in 1966.  However, the Veteran's personnel records 
do not show that he had service in the Republic of Vietnam.  
In addition, the NPRC has reported that there was no evidence 
in the Veteran's file to substantiate any service in the 
Republic of Vietnam.  Moreover, the DFAS-Denver Records 
Management Office has indicated that they were unable to 
locate any pay records for the years 1964 to 1968.  
Therefore, given that there is no evidence to substantiate 
any service in the Republic of Vietnam, the Board finds that 
the Veteran did not serve in Vietnam during the Vietnam era, 
and, as such, the presumption of exposure to herbicide 
agents, to include Agent Orange is not applicable.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).

The Veteran's primary contention is that he was exposed to 
Agent Orange when he loaded and unloaded Agent Orange from 
aircrafts.  He maintains that due to his in-service Agent 
Orange exposure, he developed a skin disorder, to include 
dermatitis and eczema.  However, the Board notes that there 
is no evidence of record showing that the Veteran was exposed 
to a herbicide, including Agent Orange, during his period of 
active service.  Consequently, given that the Veteran was not 
exposed to Agent Orange during his period of active service, 
the Board concludes that service connection for a skin 
disorder, to include dermatitis and eczema, is not warranted 
on that basis.   

The Board parenthetically notes that the Veteran's currently 
diagnosed dermatitis and eczema are not among the disorders 
that are presumed to be associated with exposure to 
herbicides.  38 C.F.R. § 3.309(a).  

In this case, there is no competent medical evidence of 
record which links the Veteran's skin disorder, currently 
diagnosed as dermatitis and eczema, to his period of active 
service, to include any claimed in-service Agent Orange 
exposure.  In fact, the Veteran's dermatitis and eczema have 
been linked to cleaning supplies/agents that the Veteran was 
exposed to at work beginning in January 2003.  In July 2003, 
the Veteran was diagnosed with eczema after suffering a 
chemical burn at work in January 2003.  In July 2003, the 
Veteran was also diagnosed with contact dermatitis related to 
exposure to certain products at work.  The examiner noted 
that the Veteran experienced a complete clearing while away 
from work.  

The only evidence of record supporting the Veteran's claim is 
his own lay opinion that he currently has a skin disorder, to 
include dermatitis and eczema, which is related to his period 
of active military service, specifically to his claimed in-
service Agent Orange exposure.  In this regard, lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Layno v. Brown, 6 Vet. App. 465 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  However, the Veteran has 
not been shown to possess the training or credential needed 
to render a diagnosis or a competent opinion as to medical 
causation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions.)  Therefore, this is not a 
case in which the Veteran and his representative's lay 
beliefs alone can serve to establish any association between 
the claimed disability and his military service.  See 
Espiritu, 2 Vet. App. at 492, 494- 95; Moray v. Brown, 5 Vet. 
App. 211 (1993).    

In light of the above, and given that there is no competent 
medical evidence of record which links the Veteran's skin 
disorder, to include dermatitis and eczema, to his period of 
active service, to include claimed in-service exposure to 
Agent Orange, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for a skin disorder, to include dermatitis and 
eczema, claimed as secondary to Agent Orange exposure.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application and the 
claim must be denied.  38 U.S.C.A. § 5107(b); see also, 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a skin disorder, to 
include dermatitis and eczema, claimed as secondary to Agent 
Orange exposure, is denied.   




____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


